Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-14-00328-CR

                                  The STATE of Texas,
                                       Appellant

                                            v.

                                   Matthew MURRAY,
                                        Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR11683
                      Honorable Maria Teresa Herr, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

     In accordance with this court’s opinion of this date, the order of the trial court is
REVERSED, and the cause is REMANDED to the trial court for further proceedings.

      SIGNED February 11, 2015.


                                             _____________________________
                                             Karen Angelini, Justice